Reynolds, J.
Appeal from a judgment of the Supreme Court, New York County, in a proceeding brought under CPLR article 78, annulling appellant’s determination changing respondents’ job classification from Official Interpreter for the Supreme Court, First Judicial District, to Interpreter in the New York City Unified Court System and directing a restoration of respondents’ former title. The instant review procedure is premature in that respondents have not exhausted their administrative remedies. Admittedly no decision has been rendered by the Administrative Board of the Judicial Conference on the issues involved. We cannot agree that the issues raised solely involve matters of law and thus that the orderly administrative process is therefore obviated (cf., e.g., Kovarsky v. Brooklyn Union Gas Co., 279 N. Y. 304). Present is a mixed question of law and fact involving an examination of how respondents’ functions and duties after reclassification effect and jeopardize their duties, status and rights as such existed prior to reclassification. Judgment reversed, on the law and the facts, and petition dismissed, without costs. Herlihy, J. P., Reynolds, Cooke and Greenblott, JJ., concur in memorandum by Reynolds, J.; Aulisi, J., not voting.